United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
INTERNATIONAL ANNEX, Jacksonville, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-839
Issued: December 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2010 appellant filed a timely appeal from an October 19, 2009 decision of
the Office of Workers’ Compensation Programs regarding a schedule award claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained more than a six percent
permanent impairment of each upper extremity, for which she received a schedule award.
FACTUAL HISTORY
The Office accepted that on or before January 16, 2004 appellant, then a 54-year-old mail
sorter, sustained bilateral carpal tunnel syndrome and bilateral ulnar nerve compression at the
elbows due to repetitive upper extremity motion in the performance of duty. She underwent a
right median nerve release in April 2005, authorized by the Office. Following surgery, she
returned to limited-duty work.

Dr. Walter F. Ray, an attending Board-certified neurosurgeon, submitted reports from
April 2004 through July 2008 noting continuing symptoms of bilateral median and ulnar
neuropathy, with sensory deficits in the fingers of the right hand. Dr. Tai Q. Nguyen, an
attending Board-certified neurosurgeon, treated appellant from June 2005 to July 2008. He
opined that the right median nerve release did not improve appellant’s symptoms.
On August 27, 2008 the Office obtained a second opinion from Dr. Steven J. Lancaster, a
Board-certified orthopedic surgeon, who reviewed a statement of accepted facts and the medical
record. Dr. Lancaster opined that appellant reached maximum medical improvement. On
examination of both upper extremities, he found decreased sensation in the ulnar and median
nerve distributions, weakness of thumb flexion and abduction, very weak pinch strength, atrophy
of the hypothenar eminence and a positive Tinel’s sign at the wrist. Range of motion of both
elbows and all digits was full. Dr. Lancaster diagnosed status post right carpal tunnel release
with residual dysesthesias, severe left carpal tunnel syndrome and bilateral ulnar nerve
compression at the elbows.
In November 20, 2008 and January 12, 2009 reports, Dr. Ismail Salahi, an attending
osteopathic physician, recommended a pain management program to treat symptoms of bilateral
carpal tunnel syndrome.1
The Office found a conflict of medical opinion between Dr. Lancaster, for the
government, and appellant’s attending physicians regarding the nature and extent of her ongoing
residuals. To resolve the conflict, the Office selected Dr. John Stark, a Board-certified
orthopedic surgeon. In a July 15, 2009 report, Dr. Stark diagnosed bilateral carpal tunnel
syndrome complicated by a psychological overlay and the onset of idiopathic osteoarthritis in
both hands.
On September 8, 2009 appellant claimed a schedule award. The Office then asked an
Office medical adviser to review the medical record and provide an impairment rating according
to the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter, “A.M.A., Guides”).
In a September 10, 2009 report, an Office medical adviser reviewed the record and found
that appellant had reached maximum medical improvement as of August 27, 2008, the date of
Dr. Lancaster’s second opinion evaluation. He concurred with the diagnoses of bilateral carpal
tunnel syndrome and bilateral ulnar nerve entrapment at the elbow, with residual thenar atrophy,
decreased sensation in the median and ulnar nerve distribution and a positive Tinel’s sign.
Referring to Table 15-23, page 4492 of the sixth edition of the A.M.A., Guides, the Office
medical adviser found a Grade Modifier 2, based on a motor conduction block by
1

In an April 7, 2009 report, Dr. Radhika Chithriki, an attending Board-certified psychiatrist, held appellant off
work for 30 days due to “depression, paranoid thoughts and carpal tunnel pain” exacerbated by work stress.1 In a
July 27, 2009 letter, Dr. Salahi opined that “depression [was] a great portion of [appellant’s] ongoing disability.”
The Board notes that there is no claim of record for an emotional condition related to the accepted upper extremity
conditions or other work factors.
2

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment.”

2

electrodiagnostic testing, significant intermittent symptoms and decreased sensation. He noted
that the record did not contain a QuickDASH functional scale score. The Office medical adviser
assessed a “default” upper extremity impairment of five percent for moderate functional
impairment of the median nerves. He assigned Grade Modifier 1 for ulnar nerve entrapment, due
to demonstrated conduction delay, mild intermittent symptoms and normal physical findings.
The Office medical adviser assigned a default value of two percent upper extremity impairment.
He explained that “[w]ith multiple entrapments the nerve qualifying for the larger impairment,
that is median nerve with a value of 5 percent UEI [upper extremity impairment] for each side …
is combined with 50 percent rating of the second nerve, the ulnar nerve that was rated 2 percent
UEI. Combined value of 5 percent plus 1 percent” resulted in a 6 percent schedule award for
each upper extremity.
In a September 15, 2009 letter, the Office requested that appellant show the medical
adviser’s report to her attending physician and submit any response within 30 days. Appellant
submitted a March 5, 2009 report from Dr. Radhika Chithriki, an attending Board-certified
psychiatrist, addressing psychiatric symptoms.
By decision dated October 19, 2009, the Office granted appellant a schedule award for a
six percent impairment of each upper extremity. The award, equivalent to 37.44 weeks of
compensation, ran from October 26, 2008 to July 15, 2009.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act3 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The American Medical Association, Guides to the Evaluation of
Permanent Impairment has been adopted by the Office as a standard for evaluation of schedule
losses and the Board has concurred in such adoption.4 For schedule awards after May 1, 2009, the
impairment is evaluated under the sixth edition of the A.M.A., Guides, published in 2008.5
The sixth edition of the A.M.A., Guides provides a diagnosis based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional

3

5 U.S.C. §§ 8101-8193.

4

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

A.M.A., Guides (6th ed., 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”

3

history (GMFH), physical examination (GMPE) and clinical studies (GMCS).7
adjustment formula is (GMFH-CDX) + (GMPE - DCX) + (GMCS- CDX).

The net

ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and
bilateral ulnar nerve compression at the elbows. Appellant underwent a right median nerve
release in 2005, authorized by the Office. She claimed a schedule award on September 8, 2009.
To obtain an impairment rating, the Office forwarded the medical record to an Office medical
adviser for review.
An Office medical adviser submitted a September 10, 2009 report following the
assessment formula of the sixth edition of the A.M.A., Guides. He utilized the clinical findings
of Dr. Lancaster, a Board-certified orthopedic surgeon and second opinion physician who found
appellant had reached maximum medical improvement. Regarding median nerve involvement,
the Office medical adviser found a Grade 2 modifier according to Table 15-23 for decreased
sensation with significant symptoms on physical examination and a motor conduction block. He
assessed a five percent impairment of each upper extremity for moderate functional impairment.
Regarding ulnar nerve involvement, the Office medical adviser assigned a Grade Modifier 1 due
to mild intermittent symptoms, conduction delay and normal physical findings. This resulted in
a default rating of two percent for each upper extremity. The Office medical adviser used the
grading method set forth on page 449 of the A.M.A., Guides to combine the two ratings, adding
the full 5 percent value for the median nerve to 50 percent of the 2 percent rating for the ulnar
nerve, resulting in a 6 percent schedule award for each arm.
The Board finds that the Office medical adviser applied the appropriate tables and
grading schemes of the sixth edition of the A.M.A., Guides to Dr. Lancaster’s clinical findings.
Also, there is no medical evidence of record demonstrating a greater percentage of permanent
impairment. The Board notes that the Office afforded appellant an opportunity to submit her
attending physician’s response to the medical adviser’s impairment rating, but she did not do so.
Therefore, the Office properly relied on the Office medical adviser’s assessment of a six percent
impairment of each upper extremity based on the sixth edition of the A.M.A., Guides.8
CONCLUSION
The Board finds that appellant has not established that she sustained more than a six
percent impairment of each upper extremity, for which she received a schedule award.

7

Id. at pp. 494-531.

8

P.B., 61 ECAB ___ (Docket No. 10-103, issued July 23, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 19, 2009 is affirmed.
Issued: December 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

